Case 1:20-cv-00276-JAO-WRP Document 3 Filed 06/25/20 Page 1 of 5           PageID #: 18




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 FRANCIS ANTHONY                 )          CIV. NO. 20-00276 JAO-WRP
 GRANDINETTI, II, #A0185087,     )
                                 )          DISMISSAL ORDER
         Petitioner/Plaintiff,   )
                                 )
                vs.              )
                                 )
 OFFICE OF THE PUBLIC            )
 DEFENDER, STATE OF HAWAII, )
 et al.,                         )
                                 )
         Respondents/Defendants. )
 _____________________________ )

                                DISMISSAL ORDER

       Before the Court is pro se Petitioner/Plaintiff Francis Anthony Grandinetti,

 II’s (“Grandinetti”) “Federal Complaint against Office of the Public Defender.”

 ECF No. 1. Despite its title, it is unclear whether Grandinetti seeks habeas relief

 under 28 U.S.C. § 2254 or relief for a violation of his civil rights under 42 U.S.C.

 § 1983. He complains of “Unlawful-custody without lawyer assistance,” and

 attaches documents to his pleading that refer to the decision of the Intermediate

 Court of Appeals (“ICA”) for the State of Hawai‘i dismissing his appeal of the

 denial of a post-conviction petition challenging his conviction and sentence in

 State v. Grandinetti, Cr. No. 93-0141 (Haw. 3d Cir. Ct. 1993). See ECF No. 1 at

 2–6, 8–9, 11 (citing Case ID CAAP-XX-XXXXXXX). On June 3, 2020, Grandinetti
Case 1:20-cv-00276-JAO-WRP Document 3 Filed 06/25/20 Page 2 of 5            PageID #: 19




 filed an application for a writ of certiorari seeking review of that ICA decision,

 which the Hawai‘i Supreme Court rejected on June 25, 2020. See State v.

 Grandinetti, SCWC-XX-XXXXXXX, https://www.courts.state.hi.us (follow “eCourt

 Kokua”; then follow “Case Search” for Case ID SCWC-XX-XXXXXXX) (last visited

 June 25, 2020).

                                   I. DISCUSSION

       Grandinetti protests his confinement in Arizona as a State of Hawai‘i citizen,

 and he apparently renounces that citizenship in favor of citizenship in the State of

 New York. His pleading is otherwise incomprehensible. Grandinetti may be

 challenging the dismissal of his post-conviction petition in Cr. No. 93-0141, or an

 unidentified Hawaii Paroling Authority (“HPA”) proceeding regarding the

 consideration of parole, or some other unidentified condition of his confinement.

 He asserts no coherent facts in support of any type of action, whether a habeas

 petition or a civil rights complaint.

       If Grandinetti seeks habeas relief pursuant to 28 U.S.C. § 2254 regarding his

 conviction in Cr. No. 93-0141, this Court lacks jurisdiction over these claims

 because he has already unsuccessfully challenged that conviction in federal court.

 See 28 U.S.C. § 2244(a), (b)(3)(A); Grandinetti v. Hawaii, Civ. No. 05-00254

 DAE-LK (D. Haw. Apr. 3, 2006) (dismissing habeas petition as time-barred and


                                           2
Case 1:20-cv-00276-JAO-WRP Document 3 Filed 06/25/20 Page 3 of 5               PageID #: 20




 entering judgment). Grandinetti must submit authorization to proceed with a

 second or successive petition from the Ninth Circuit Court of Appeals before this

 Court can review another challenge to Cr. No. 93-0141. See Burton v. Stewart,

 549 U.S. 147, 157 (2007); Magwood v. Patterson, 561 U.S. 320, 330–31 (2010).

          Moreover, this Court has no authority to overturn the ICA’s decision to

 dismiss his appeal for lack of appellate jurisdiction because Grandinetti failed to

 timely appeal his conviction under state law, see Hawai‘i Rules of Appellate

 Procedure Rule 4(b)(1), where the state law itself does not violate federal law. See

 28 U.S.C. § 1331; see also Rivera v. Illinois, 556 U.S. 148, 158 (2009) (“A mere

 error of state law . . . is not a denial of due process.” (brackets and citation

 omitted)); Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the province

 of a federal habeas court to reexamine state-court determinations on state-law

 questions.”). Thus, as the Hawai‘i Supreme Court did not grant Grandinetti’s

 application for a writ of certiorari, he must seek relief in the United States Supreme

 Court.

          To the extent Grandinetti challenges an HPA decision regarding his

 eligibility for parole under 42 U.S.C. § 1983, he has no federal or state liberty

 interest in parole and therefore fails to state a claim for relief. See Greenholtz v.

 Inmates of the Neb. Penal & Corr. Complex, 442 U.S. 1, 7–11 (1979) (discussing


                                             3
Case 1:20-cv-00276-JAO-WRP Document 3 Filed 06/25/20 Page 4 of 5               PageID #: 21




 no federal right to parole); Neal v. Shimoda, 905 F. Supp. 813, 818 (D. Haw. 1995)

 (“Plaintiff has n[o] constitutional right to . . . being released on parole.”), rev’d in

 part on other grounds, 131 F.3d 818 (9th Cir. 1997). If he complains that he is

 incarcerated in Arizona, rather than in Hawai‘i or New York, he has no right to be

 housed in any particular prison or state. See Olim v. Wakinekona, 461 U.S. 238,

 244–48 (1983); Meachum v. Fano, 427 U.S. 215, 224–25 (1976). Grandinetti

 cannot state a claim on these bases.

       Finally, Grandinetti cannot proceed in a civil rights action without

 concurrent payment of the filing fee because he has accrued three strikes under 28

 U.S.C. § 1915(g) and does not allege that he is in imminent danger of serious

 physical injury. See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576

 (9th Cir. 2011); Grandinetti v. Abercrombie, Civ. No. 15-00007 LEK-RLP (D.

 Haw. Jan. 14, 2015); Grandinetti v. Shimoda, Civ. No. 05-00442 JMS-BMK (D.

 Haw. Aug. 18, 2005).

                                  II. CONCLUSION

       Grandinetti’s pleading, as construed as a habeas petition, is DISMISSED

 without prejudice for his failure to submit authorization to proceed with a second

 or successive petition from the Ninth Circuit Court of Appeals and to allege any

 coherent federal bases for his claims.


                                             4
Case 1:20-cv-00276-JAO-WRP Document 3 Filed 06/25/20 Page 5 of 5                            PageID #: 22




         To the extent Grandinetti seeks relief under 42 U.S.C. § 1983, he fails to

 state any colorable claim for relief and amendment is futile. Moreover, he cannot

 proceed without concurrent payment of the filing fee under § 1983 because he fails

 to show that he is in imminent danger of serious physical injury. See 28 U.S.C.

 § 1915(g).

         The Court will take no further action on documents filed herein beyond

 processing a notice of appeal. The Clerk is DIRECTED to close this case and enter

 judgment.

         IT IS SO ORDERED.
         DATED: Honolulu, Hawai‘i, June 25, 2020.




 Grandinetti v. Office of the Public Defender, Civ. No. 20-00276 JAO-WRP; Dismissal Order


                                                       5
